DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.




Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Hollis et al. (US 2015/0229325 A1) and Kerr (US 2012/0044983 A1), fails to teach, “applying a second control signal that is different from the first control signal to a second driver; and partially decreasing, by the second driver and based at least in part on the second control signal, an amplitude of the electrical pulse to an intermediate level for a threshold duration of time partway through the electrical pulse,” as recited in claims 1, 11, and 17. 
Hollis is an exemplary reference in the relevant field of endeavor.  Hollis discloses encoding for a partitioned data bus. A data bus is split into partitions and encoding is independently applied to data transmitted over each bus partition to improve power and/or throughput efficiency. The encoding can be data bus inversion or any other suitable type of encoding. An encoding indicator symbol transmitted in conjunction with the data indicates which bus partition is encoded, if any. In some implementations, encoding is selectively applied to each bus partition during each data transfer cycle of a parallel data bus. In some implementation, the encoding indicator symbol is a multi-level signal where each level of the multi-level signal represents at least two bits of information indicative of, for a corresponding bus partition, whether encoding is applied to the data to be transmitted over the bus partition. Advantageously, the encoding indicator symbol can be transmitted over a single, dedicated bus line.  However, Hollis fails to teach, “applying a second control signal that is different from the first control signal to a second driver; and partially decreasing, by the second driver and based at least in part on the second control signal, an amplitude of the electrical pulse to an intermediate level for a threshold duration of time partway through the electrical pulse,” as recited in claims 1, 11, and 17.
Kerr is another exemplary reference in the relevant field of endeavor.  Kerr discloses channel equalization using application specific digital signal processing in high-speed digital transmission 

For these reasons claims 1-20 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631  

/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631